EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Nine Months Ended Year Ended December 31, September 30, 2004 2005 2006 2007 2008 2009 (Dollars in Thousands) Income (Loss) from Continuing Operations $ (4,364 ) $ 3,468 $ 3,020 $ 2,922 $ (27,763 ) $ 2,223 Plus: Income Taxes (2,476 ) 2,248 2,313 2,343 (13,737 ) 2,797 Fixed Charges 4,757 10,676 17,093 18,259 19,594 14,058 Earnings Available for Fixed Charges (2,083 ) 16,392 22,426 23,524 (21,906 ) 19,078 Fixed Charges: Interest Expense 4,450 10,273 16,687 17,837 18,918 13,545 Estimate Portion of Rental Expense Equivalent to Interest 307 403 406 422 676 513 Total Fixed Charges 4,757 10,676 17,093 18,259 19,594 14,058 Ratio of Earnings to Fixed Charges -0.4 1.5 1.3 1.3 -1.1 1.4 Calculation of Rental Expense Equivalent to Interest Rental Expense 921 1,209 1,217 1,265 2,028 1,540 Estimated % Equivalent to Interest 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % Estimate Portion of Rental Expense Equivalent to Interest 307 403 406 422 676 513
